Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on provisional application 62/734,829 filed on September 21, 2018.   

DETAILED ACTION
Claims 1 – 7 and 21 - 33 are pending in the application.
Claims 8 – 20 are cancelled. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 21, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (U.S. Patent  No. 10,180,261), herein “Ross” in view of Ghose (US Patent No. 9,753,465) 


Regarding claim 1,
Ross teaches a method for operating a heating, ventilation, and air conditioning (HVAC) system (Col. 3, lines 43 – 47: “The method includes the cooling control system generating control outputs for controlling the air handling devices such that the air handling devices operate in accordance with the selected set of control parameters…”) in a data center, (multiple rack mounted computing devices) comprising: 
removing heat from air in the data center utilizing the HVAC system; (Col. 1, lines 23 - 26: “…In some datacenters multiple air handlers and/or coolers of different types are used to supply cool air to rack systems in a room of a data center to remove waste heat from the rack 25 systems.”)  
collecting space temperature data (room conditions; Col. 2, lines 54 – 56: “The cooling control system is configured to receive condition information from the sensors indicating conditions in the room.” ) and server temperature data; (Col. 2, lines 56 – 58: “the cooling control system may receive current temperature information related to the multiple rack mounted computing devices…”) 
using the space temperature data, the server temperature data, and a model of performance for the HVAC system and the data center to predict changes to the HVAC system and the data center, the changes predicted to conserve energy while complying with temperature constraints for the data center (Col. 2, line 62 – Col. 3, line 17: “The cooling control system is also configured to use a model to iterate through multiple sets of control parameters for controlling the air handling devices, determine predicted room conditions for the multiple sets of control parameters, and determine corresponding predicted energy usages associated with each of the multiple sets of control parameters. The cooling control system is configured to select a set of control parameters for controlling the plurality of air handling devices from the multiple sets of control parameters that were modeled. The cooling control system is configured to select a set of control parameters that results in less energy usage than other ones of the multiple sets of control parameters that were modeled, wherein the predicted room conditions that correspond with the selected set of control not exceeding a constraint such as a maximum allowable temperature for the multiple rack mounted computing devices.” See also Col. 7, lines 11 – 15, Col. 14, lines 22 – 35, Abstract, Col. 17, lines 33 -47, Col. 6, lines 50 – 53, Col. 2, lines 40 – Col. 3, line 21, and Col. 7, lines 48 – 55. Examiner’s Note – Ross teaches 284 instances of “model.”)
and electronically controlling the HVAC system and the data center in accordance with the changes for both the HVAC system and the data center.  (Col. 3, line 17 - 21: The cooling control system is also configured to generate control outputs for controlling the air handling devices such that the air handling devices operate in accordance with the selected set of control parameters for a subsequent time interval.”)
Ross does not explicitly teach complying with a complying with a temperature constraints for the data center and meeting a processing demand constraint on the data center.  However, Ghose does teach complying with (i) temperature constraints for the data center and (ii) meeting a processing demand constraint on the data center; (Col. 22, line 43 – Col. 23, line 10: “A method for controlling a server system having an associated dynamically controllable cooling system and a predetermined thermal constraint, comprising: predicting, with at least one automated processor, a future physical condition of the server system and the associated dynamically controllable cooling system based on a model of the server system and the associated dynamically controllable cooling system, and a sequence of operations queued for performance by the server system prior to processing by the server system, wherein the sequence of operations queued for performance by the server system is selectively defined to concentrate thermal stresses in a subset of available resources of the server system; dynamically controlling the dynamically controllable cooling system with an automated controller, in response to at least the sequence of operations queued for performance by the server system prior to processing by the server system and the predicted future physical condition, to change a capacity of the associated dynamically controllable cooling system to cool the server system comprising the subset of available resources of the server system to which the thermal stresses are concentrated, to achieve a cooling capacity predicted to be sufficient to meet the predetermined thermal constraint while meeting a quality of service requirement representing a rate of performance by the server system, wherein the dynamically controllable cooling system is controlled by the automated controller to alter a cooling of the server system after the predicted future physical condition indicates a change in a predicted cooling demand and before a change in temperature of the server system resulting from performance of the operations queued for performance by the server system. [Emphasis added by the Examiner]. See also Col. 2, lines 1 – 29: “…the cooling solutions work in unison with the computing level solutions for energy management in a coordinated fashion. The total energy expended in the computing components and the energy expended in the cooling system is treated as a first class resource that needs to be scheduled explicitly to maximize the overall energy-efficiency of the data center. One embodiment of aspects of the technology is multi-tiered and includes: The use of fast models for predicting local and global thermal conditions to promote overall energy efficiency. The thermal models, in turn, are driven by empirical models of energy dissipation within servers and switches as a function of the measured values of a variety of actual activity counts. This approach of jointly using accurate energy dissipation models for the computing equipment and fast thermal models permit the cooling solutions (adjustment of inlet temperature, air flow speed and pattern) to be proactive. The use of a global scheduler to allocate individual energy budgets to servers as a function of the workload, the predicted thermal trend, actual server utilizations and temperature and airflow measurements from sensors. The cooling efforts are also matched to the predicted thermal trends and are rack specific, instead of being rack agnostic, as in traditional systems. Alternatively stated, the cooling efforts for a rack are directed, dynamic and matched to the thermal conditions in the rack's environment. This results in the most energy-efficient use of the cooling resources.” See also Col. 2, line 30 – Col. 3, line 17; Col. 6, lines 37 – 51; Col. 10, lines 46 – 63.  Examiner’s Note – Ghose teaches 49 instances of “model(ing)” a cooling system to predict and control the temperature of the data center based on thermal and workload constraints.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the cooling system that uses the space temperature (room conditions) and server temperature data use a model that determines control parameters to predict the changes of conditions and meeting computing demands of the rack system as in Ross with using a model to predict and control the cooling system while complying with a thermal and workload constraints as in Ghose in order to proactively schedule jobs in a manner that improves the overall energy efficiency of the data center. (Col. 12, line 66 – Col. 13, line 1) 

Regarding claim 6,
Ross and Ghose teach the elements of claim 1 which claim 6 depends. Ross also teaches that the temperature constraints for the data center comprise a plurality of server temperature constraints corresponding to a plurality of servers. (Col. 17, lines 24 – 32: “a model based cooling control system may iterate through various combinations of control parameters to determine a set of control parameters to be used to generate control outputs that optimize or nearly optimize energy consumption and/or water consumption while not exceeding one or more constraints on cooling a computer room and rack mounted computing devices in a computer room, such as a maximum allowable room temperature or a maximum allowable rack mounted computer temperature.” Col. 4, lines 20 – 21: “…examples of computing devices include e-commerce servers, network devices, and telecommunications equipment.”  See also Abstract, Ross claim 1 and Col. 3, lines 14 - 19.  See also Ghose: “sensors” and Col. 7, lines 59 – 60.) 

Regarding claims 21 and 26,
they are directed to a system or apparatuses to implement the method of steps set forth in claims 1 and 6, respectively, rejected by Ross and Ghose.  Ross also teaches the additional limitation of claim 21 of a one or more sensors configured to measure space temperature and server temperature data associated with the data center, (Col. 2, lines 48 – 61:  “A plurality of sensors in the data center are configured to sense conditions related to the rack mounted computing devices. A cooling system of the data center includes multiple air handling devices and a cooling control system implemented at least in part on one or more of the rack mounted computer devices in the room of the data center. The cooling control system is configured to receive condition information from the sensors indicating conditions in the room. For example, the cooling control system may receive current temperature information related to the multiple rack mounted computing devices and information regarding current airflow through the rack mounted computing devices such as a measure of air recirculation through the rack mounted computing devices.”  Col. 3, lines 22 – 30: “According to one embodiment a method of cooling rack mounted computing devices in a room of a data center includes implementing a cooling control system at least in part on one or more of the rack mounted computing devices in the data center. The method also includes the cooling control system, implemented on the rack mounted computing devices, receiving condition information from sensors that monitor conditions in the rack mounted computing devices.”  See also Figure 8 and Col. 17, lines 48 – 65. See also Ghose which teaches “sensors” of a server system.)  Ross and Ghose teach the claimed method of steps in claims 1 and 6.  Therefore, Ross and Ghose teach the system or apparatuses, to implement the claimed method of steps, in claims 21 and 26.) 

Regarding claim 28,
it is directed to a non-transitory computer readable medium comprising instructions stored executed by one or more processors to implement the method of steps set forth in claim 1 rejected by Ross and Ghose.  Ross also teaches the additional limitation in claim 28 of a non-transitory computer readable medium comprising instructions stored thereon that, when executed by one or more processors, (Col. 3, lines 48 – 53:  “According to one embodiment, a non-transitory computer readable storage medium stores program instructions for implementing a cooling controller, wherein the program instructions when executed are configured to implement the cooling controller on two or more rack mounted computer systems of multiple rack mounted computer systems in a data center.”  See also Col. 21, lines 30 – 50.  See also Ghose Col. 18, lines 28 – 42.  Ross and Ghose teach the claimed method of steps in claim 1.  Therefore, Ross and Ghose teach the non-transitory computer readable medium comprising instructions stored thereon executed by one or more processors, to implement the claimed method of steps, in claim 28.) 

Claims 2, 7, 22, 27, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Ghose in further view of Cudak et al. (PG Pub. No. 20170329649), herein “Cudak.” 

Regarding claim 2,
Ross and Ghose teach the elements of claim 1 which claim 2 depends. Ross does not teach that the model of the data center models an operational efficiency of servers of the data center as a function of either the air (space) temperature or the server temperature.  However, Cudak does teach that the model of performance of the HVAC system and the data center models an operational efficiency of servers of the data center as a function of at least one of the space temperature data or the server temperature data.  (Par. 0056: “The fan power of a server 103 correlates loosely with the utilization level 508 of the server 103. That is, as the utilization level 508 of a particular server 103 increases, the power used by the fan 504 is likely to increase to cool the server 103. However, identical servers 103 in different locations with a same workload may differ in fan power usage due to differences in thermal conditions at each server 103. In addition, as was described in conjunction with FIGS. 1-3, the utilization levels of the other servers 103 of the server system and their corresponding fan power will influence the fan power used for a particular server (e.g. 103m). As the relationship between servers 103 and how they are cooled can be complex, modeling the effect of servers 103 (taking into account server location relative to other servers 103 and the cooling system, server temperature, air temperature, and airflow) may be very complex.” Par. 0059: “In one embodiment, the baseline module 602 determines a baseline system thermal efficiency of a plurality of servers 103 based on a utilization level of the plurality of servers 103. In some embodiments, the baseline system thermal efficiency is first determined through modeling, which may estimate the system thermal efficiency of the plurality of servers 103 based on utilization levels of the plurality of servers 103. In some embodiments, the baseline system thermal efficiency is first determined through testing or simulations of varying utilization levels of the plurality of servers 103. Over time, as the system thermal efficiency during a particular utilization level is measured and recorded within a utilization map 510, the baseline system thermal efficiency may be a prediction based on stored measurements of thermal efficiency during the same or similar utilization levels.” See also Par. 0003. See also Ghose Col. 2, lines 3 – 18; Col. 11, lines 16 – 42; and Col. 13, lines 1 – 9.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the cooling system that uses the space temperature (room conditions) and server temperature data use a model that determines control parameters to predict the changes of conditions and meeting computing demands of the rack system as in Ross with using a model to predict and control the cooling system while complying with a thermal and workload constraints as in Ghose with using the model to determine utilization level of servers given the temperature of the server and/or air temperature as in Cudak in order to determine the best system efficiency of a plurality of servers given the workload and in response to a new workload. (Par. 0003 and 0004) 

Regarding claim 7,
Ross and Ghose teach the elements of claim 1 which claim 7 depends. They do not teach moving a task between a second and third server.  However, Cudak does teach that changes comprise providing targeted cooling to a first server of the data center and reassigning tasks from a second server of the data center to a third server of the data center.   (Par. 0056: “The fan power of a server 103 correlates loosely with the utilization level 508 of the server 103. That is, as the utilization level 508 of a particular server 103 increases, the power used by the fan 504 is likely to increase to cool the server 103. However, identical servers 103 in different locations with a same workload may differ in fan power usage due to differences in thermal conditions at each server 103. In addition, as was described in conjunction with FIGS. 1-3, the utilization levels of the other servers 103 of the server system and their corresponding fan power will influence the fan power used for a particular server (e.g. 103m). As the relationship between servers 103 and how they are cooled can be complex, modeling the effect of servers 103 (taking into account server location relative to other servers 103 and the cooling system, server temperature, air temperature, and airflow) may be very complex.” Par. 0067: “In some embodiments, the deviation module 604 further determines a deviation of thermal efficiency of the second server 103h of the plurality of servers 103 in response to the new workload being transferred to the second server 103h of the plurality of servers 103. In some embodiments, the apparatus 404 will perform the functions described herein with regard to assigning the new workload to the first server 103m again when the new workload is transferred to the second server 103h. In some embodiments, the deviation module 604 further determines a deviation of thermal efficiency of the second server 103h of the plurality of servers 103 in response to the new workload being transferred to the second server 103h of the plurality of servers 103. In some embodiments, the transfer module transfers the workload to a third server (e.g. 103a) of the plurality of servers 103 in response to the deviation of thermal efficiency of the second server 103h of the plurality of servers 103 being above a deviation threshold. In this way, the system 400 may be an iterative process that gathers measurements over time.”) 

Regarding claims 22 and 27,
they are directed to a system or apparatuses to implement the method of steps set forth in claims 2 and 7, respectively, rejected by Ross, Ghose, and Cudak.  Ross, Ghose, and Cudak teach the claimed method of steps in claim 2 and 27.  Therefore, Ross, Ghose, and Cudak teach the system or apparatuses, to implement the claimed method of steps, in claims 22 and 27.

Regarding claims 29 and 33,
they are directed to a non-transitory computer readable medium comprising instructions stored executed by one or more processors to implement the method of steps set forth in claims 2 and 7, respectively, rejected by Ross, Ghose, and Cudak.  Ross, Ghose, and Cudak teach the claimed method of steps in claims 2 and 7.  Therefore, Ross, Ghose, and Cudak teaches the non-transitory computer readable medium comprising instructions executed by one or more processors, to implement the claimed method of steps, in claim 29 and 33.

Claims 3, 5, 23, 25, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Ghose in further view of Cencini et al. (PG Pub. No. 20170264493), herein “Cencini.” 

Regarding claim 3,
Ross and Ghose teach the elements of claim 1 which claim 3 depends. They do not teach that the model of the data center models the data center temperature as a function of outside temperature.  However, Cencini does teach that the model of performance for the HV AC system and the data center models thermal behavior of the data center as a function of a predicted outdoor air temperature. (Par. 0231, parts 3 - 5: “The medium of any one of embodiments 1-2, wherein the physical telemetry data includes at least one of the following: current temperature of a computing component; current temperature of ambient air in a data center; current temperature of ambient air outside of a data center; current humidity inside or outside of a data center; predicted temperature of a computing component; predicted temperature of ambient air in a data center; predicted temperature of ambient air outside of a data center; predicted humidity inside or outside of a data center; geolocation of a data center; location of a rack in a data center; location of a computing device on the rack in the data center; current thermal load of a computing device; current thermal load of a rack; current thermal load of a data center; predicted thermal load of a computing device; predicted thermal load of a rack; or predicted thermal load of a data center. 4. The medium of any one of embodiments 1-3, wherein the physical telemetry data includes at least four of the following: current temperature of a computing component; current temperature of ambient air in a data center; current temperature of ambient air outside of a data center; current humidity inside or outside of a data center; predicted temperature of a computing component; predicted temperature of ambient air in a data center; predicted temperature of ambient air outside of a data center; predicted humidity inside or outside of a data center; geolocation of a data center; location of a rack in a data center; location of a computing device on the rack in the data center; current thermal load of a computing device; current thermal load of a rack; current thermal load of a data center; predicted thermal load of a computing device; predicted thermal load of a rack; or predicted thermal load of a data center. 5. The medium of any one of embodiments 1-4, wherein the physical telemetry data includes each of the following: current temperature of a computing component; current temperature of ambient air in a data center; current temperature of ambient air outside of a data center; current humidity inside or outside of a data center; predicted temperature of a computing component; predicted temperature of ambient air in a data center; predicted temperature of ambient air outside of a data center; predicted humidity inside or outside of a data center; geolocation of a data center; location of a rack in a data center; location of a computing device on the rack in the data center; current thermal load of a computing device; current thermal load of a rack; current thermal load of a data center; predicted thermal load of a computing device; predicted thermal load of a rack; and predicted thermal load of a data center. Part 11: “The medium of any one of embodiments 1-10, wherein: the policy comprises: a plurality of thermal models of a plurality of data centers, each including a model of heat-rejection of the data center and a model of heat-generation within the data center based on workload; a plurality of cost models of the plurality of data centers, each cost model being indicative of aggregate cost of operating at least part of the respective data center, including cost associated with heat rejection and cost arising from powering execution of a workload; allocating additional resources comprises: inputting the physical telemetry data into at least some of the thermal models; and allocating additional resources based on computational performance per watt per unit of currency determined based on the thermal models and the cost models.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the cooling system that uses the space temperature (room conditions) and server temperature data use a model that determines control parameters to predict the changes of conditions and meeting computing demands of the rack system as in Ross with using a model to predict and control the cooling system while complying with a thermal and workload constraints as in Ghose with using a thermal model of a data center which is based in part on the predicted outside air temperature as in Cencini in order to have control over the infrastructure and optimize cost versus delivery of workloads. (Par. 0025) 

Regarding claim 5,
Ross and Ghose teach the elements of claim 1 which claim 5 depends. Ross does not teach shifting tasks.  However, Cencini does teach that changes comprises shifting one or more computing tasks of the data center to a time period corresponding to a predicted increase in the efficiency of the HVAC system. (Par. 0037: “Once resources have been selected, in some embodiments, the scheduler proceeds (e.g., otherwise unchanged) in distributing workload tasks. The scheduler may also be extended to include physical control actions as deemed necessary by evaluating relevant policies—for example, adjusting heating-ventilation-and-air-conditioning (HVAC) fan speeds or set points, building/zone temperatures, powering on/off servers, or creating or destroying public cloud resources. These additional actions may be implemented as modules made available to the scheduler, and may be bound to policy actions, for example, by defining capabilities (e.g. modules) and constraints (e.g. parameters) to policy definitions. This control process may operate on a continuous basis, evaluating existing observations, running and pending workloads, and existing policies.” Par. 0205: “In some embodiments, the policies include a plurality of rules, in some cases with various thresholds or other criteria corresponding to the data from the data centers 156, such as the above-described telemetry data. For instance, some embodiments may have a rule specifying that if both thermal load put on an HVAC systems of two different data centers is greater than a first threshold and latency difference between the two data centers for a given task (or without regard to task) is less than a second threshold, then computing nodes in the data center with the lower thermal load are to be allocated first, before those in the other data center.” Examiner’s Note – Ghose may teach this element as task allocation. See column 4, lines 42 – 54.) 

Regarding claims 23 and 25,
they are directed to a system or apparatuses to implement the method of steps set forth in claims 3 and 5, respectively, rejected by Ross, Ghose, and Cencini.  Ross, Ghose, and Cencini teach the claimed method of steps in claims 3 and 5.  Therefore, Ross, Ghose, and Cencini teach the system or apparatuses, to implement the claimed method of steps, in claims 23 and 25. 

Regarding claims 30 and 32,
they are directed to a non-transitory computer readable medium comprising instructions stored executed by one or more processors to implement the method of steps set forth in claims 3 and 5, respectively, rejected by Ross, Ghose, and Cencini.  Ross, Ghose, and Cudak teach the claimed method of steps in claims 3 and 5.  Therefore, Ross teaches the non-transitory computer readable medium comprising instructions executed by one or more processors, to implement the claimed method of steps, in claims 30 and 32.

Claims 4, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Ghose in further view of Hester et al. (PG Pub. No. 20160201934), herein “Hester.” 

Regarding claim 4,
Ross and Ghose teach the elements of claim 1 which claim 4 depends. Ross does not teach pre-cooling based on the forecast.  However, Hester does teach operating the HVAC system to pre-cool the data center in advance of a predicted increase in the processing demand on the data center.  (Par. 0040: “Benefits of controlling the HVAC system in a smart-home network according to the disclosure may include reducing energy consumption by running the HVAC system more efficiently (e.g., improved cycles for the HVAC system and structure, reduced runtime of the HVAC system, inhibited heating cycles by using weather forecasts, early on by pre-cooling for upcoming setpoints, early off by starting to drift early for upcoming efficient setpoints, improved multi-stage control by considering different stage costs and effectiveness for the structure) and improving the temperature comfort provided by the HVAC system.” Par. 0123: “In one embodiment, the predictive control may include predicting temperatures using a model and possible control scenarios and applying the control scenario with the desired temperature predictions. In another embodiment, the predictive control may generate a control strategy by simulating one or more candidate control trajectories to determine how control actions at time steps over a period of time may affect the ambient temperature. The predictive control may use a thermal model of a structure to predict ambient temperatures that may result from the control actions. Control actions may refer to certain actuation states such as turning or keeping the cooling on or off, turning or keeping the heating on or off, and turning or keeping a stage of heating (e.g., stage 1, stage 2) on or off for multi-stage HVAC systems.” Par. 0169: “As may be seen, there is an original maintenance bands 274 that may be used for other control strategies (e.g., bang-bang control), but the maintenance bands 266 and 270 used by the predictive control is X times bigger than the original bands 274. In some embodiments, X may be configurable and set to 1.5. Enlarging the maintenance bands 266 and 270 may enable the predictive control to plan ahead for upcoming setpoint changes and weather changes more efficiently by, for example, pre-cooling, pre-heating, or pre-drifting.”  Examiner’s Note Hester also teaches a thermal model. Examiner’s Note – Ghose may teach this element as proactively cooling. See Col. 12, lines 43 – 63; and generally under “proactive(ly)” in Ghose.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the cooling system that uses the space temperature (room conditions) and server temperature data use a model that determines control parameters to predict the changes of conditions and meeting computing demands of the rack system as in Ross with using a model to predict and control the cooling system while complying with a thermal and workload constraints as in Ghose with pre-cooling an area based on the predicted outside weather/temperature as in Hester in order to reduce costs and improve the energy efficiency of the HVAC system; reducing how long the HVAC system runs, how many cycles the HVAC system performs, the length of the cycles, and so forth. (Par. 0006) 

Regarding claim 24,
it is directed to a system or apparatuses to implement the method of steps set forth in claim 4 rejected by Ross, Ghose, and Hester.  Ross, Ghose, and Hester teach the claimed method of steps in claim 4.  Therefore, Ross, Ghose, and Hester teach the system or apparatuses, to implement the claimed method of steps, in claim 24.

Regarding claim 31,
it is directed to a non-transitory computer readable medium comprising instructions stored executed by one or more processors to implement the method of steps set forth in claim 4, rejected by Ross, Ghose, and Hester.  Ross, Ghose, and Hester teach the claimed method of steps in claim 4.   Therefore, Ross, Ghose, and Hester teach the non-transitory computer readable medium comprising instructions executed by one or more processors, to implement the claimed method of steps, in claim 31.

Response to Arguments

Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply in light of the new reference being used in the current rejection necessitated by amendment.  Specifically, the new reference, Ghose teaches the element of using a model to predict changes to the cooling requirement while maintaining a i) temperature constraint and ii) demand constraint as rejected herein this office action. Ghose also teaches many overlapping elements of Ross and the other references as indicated in this office action.  This action is the first office action in the request for continued examination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116